 178DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDLenape Products,Inc.andCharles Bernhardt Sr.Case 22-CA-136314 March 1987DECISION AND ORDERBy CHAIRMAN DOTSON ANDMEMBERSJOHANSEN,BABSON,STEPHENS, ANDCRACRAFTOn 11 June' 1985 Administrative Law JudgeJames F. Morton issued the attached decision. TheRespondent filed exceptions and a supporting brief,and the General Counsel filed an answering brief.The National LaborRelations Board hasconsid-ered the decision and the record in light of the ex-ceptions and briefs and has decided to affirm thejudge's rulings, findings,' and conclusions, but notto adopt the recommended Order.2ORDERThe National Labor Relations Board orders thatthe Respondent, Lenape Products, Inc., Trenton,New Jersey, its officers, agents, successors, and as-signs, shall1.Cease and desist from(a)Discharging its employees for engaging in alawful work stoppage.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Offer its Division 3 day-shift employees whowere discharged for having engaged in a workstoppage on 27 December 1984, including CharlesBernhardt Sr., Charles Bernhardt Jr., Lottie Dillon,IsabelElisio,Maria Bruno, Mayra Torres, SarranDoogah, ' and Beverly Martinez,, immediate and fullreinstatement to their former jobs or, if those jobs1 In sec II,A, par. 3 of his decision, the judge incorrectly spelled Her-mann Ghnecke's first nameas "Herman "In that same paragraph, as wellas inhis recommended Order, the judge erroneously stated that the Re-spondent's Division- 3 plant is located in Pennington, New Jersey. Whilethe Respondent's main office and two other plants are located in Pen-nmgton, itsDivision 3 plant is located in Trenton, New Jersey.In sec.II,A, par 11, the judge incorrectly spelled Isabel Elisio's firstname as "Isabella"and as "Isabelle" in his recommended Order andnotice.In sec II,B, par.2, the judge incorrectly cited Dirt Digger, which isnow published at 274 NLRB 1024 (1985).We correct these inadvertent errors.Chairman Dotson would overruleAbilities & Goodwill,241 NLRB 27(1979)In his viewan unlawfully discharged striker must unconditionallyrequest reinstatement in order to trigger an employer's backpay obliga-tionHe would therefore follow the Board rule as it existed prior toAbilities & Goodwilland as setforth inBartlett-Collins Co,230 NLRB 144(1977).2We shall issue a new Orderand noticereflecting the proper spellingof Isabel Elisio's first name and properly identifying the location of theRespondent's Division 3 plantno longer exist, to substantially equivalent posi-tions,without prejudice to their seniority or anyother rights or privileges previously enjoyed, andmake them whole for any loss of earnings andother benefits suffered as a result of the Respond-ent's unlawful discharge of them, in the manner setforth in the remedy section of the judge's decision.(b)Remove from its files any reference to theunlawful discharges and notify the employees inwriting that this has been done and that the dis-charges will not be used against them in any way.(c)Preserve and, on request, make available tothe Board or its agents for examination and copy-ing, all payroll records, social security paymentrecords, timecards, -personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(d) Post at its facility in Trenton, New Jersey,copies of the attached notice marked "Appendix."Copies of the notice, on forms provided by the Re-gionalDirector for Region 22, after being signedby the Respondent's authorized representative,shallbe posted, by the Respondent immediatelyupon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material.(e)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.a If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT discharge you for engaging in alawful work stoppage.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.283 NLRB No. 33 LENAPE PRODUCTS179WE WILL offer Charles Bernhardt Sr., CharlesBernhardt Jr., Lottie Dillon, Isabel Elisio,MariaBruno, Mayra Torres,SarranDoogah, and BeverlyMartinez, and any other Division 3 employee whowas discharged for havingengaged ina work stop-page on 27 December 1984,immediateand full re-instatement to their former jobs or, if those jobs nolonger exist, to substantially equivalent positions,without prejudice to their seniority or any otherrights or privileges previously enjoyed, and WEWILL make them whole for any loss of earningsand other benefitsresultingfrom their discharges,less any net interimearnings,plus interest.WE WILL notify each of them that we have re-moved from our files any reference to his or herdischarge and that the discharge will not be usedagainsthim or her in any way.LENAPE PRODUCTS, INC.Gary A. Carlson, Esq.,for the General Counsel.Arnold M. Mellk, Esq. (Katzenbach, Gildea & Rudner),ofLawrenceville, New Jersey, for Lenape Products, Inc.Ezra D. Rosenberg, Esq,.on the brief.Carl S. Yaller, Esq.,of Media, Pennsylvania, for CharlesBernhardt, Sr.DECISIONSTATEMENT OF THE CASEJAMES F. MORTON, Administrative Law Judge. Thecomplaint alleges that Lenape Products, Inc. (Respond-ent) violated Section 8(a)(1)' of the National Labor Rela-tionsAct, by having discharged certain employees forhaving engaged in a strike.Respondent, in its answer,avers that the employees involved inthis casehad quitand Respondentdeniesit violated the Act.The hearing was held before me in Newark, NewJersey, on April 17 and 18, 1985.Based on the entire record in this case,including myobservation of the demeanor of the witnesses, and afterfull consideration of the briefs filed with me by the Gen-eral Counsel and Respondent,Imake the followingFINDINGS OF FACT1.JURISDICTIONThe pleadings establish that Respondent is engaged inthe business of manufacturing and in the nonretail sale ofceramic products and that its operations annually meetthe Board's nonretail standard for the assertion of juris-diction.II.THE ALLEGED UNFAIR LABOR PRACTICESA. The FactsThere is verylittledispute about the events in thiscase.The employees,involved in this case have not beenrepresented by a labor organization for purposes of col-lective bargaining.In late August 1984 (all dates hereafter are for 1984unless specified otherwise),Respondent hired HermanGlinecke as its production control manager to put its Di-vision 3 plant in Pennington,New Jersey,on a profitablebasis and also to ensure that a $240,000 order for theproduction of 40,000 ashtrayswould be processedthrough its Division 3 phase by January 1, 1985, and tocompletion by January 31, 1985,to avoid paying a con-tractual penalty.Shortly after he took over, Glinecke made a numberof changes to which many of the Division 3 employeesobjected.Thus, he stationed himself behind employeesfor long periods as they worked and timed their oper-ationswith a stopwatch.He disallowed an employee a"grace period"whereby employees could punch in up to4 minutes late without penalty, by instead docking herfor being a minute late. He asked another employee towork overtime on Sunday to assist in clearing; out anarea,but assigned him instead to production work. Whenthat employee protested,he was sent home and informedthat he would no longer be assigned to overtime work.Some of the employees at Division 3 perceived thatGlinecke was responsible also for excessive fumes result-ing from the method he used to ignite gas in the kilns.Theyalso thought he was not doing as much as his pred-ecessor to keep a rat infestation problem under control.They expressed their concern about techniques,intro-duced by Glinecke in handling ceramic objects, whichthey perceived as having caused skin rashes and relatedillnesses.One of the perceived concernsof theDivision 3employees pertained to Glinecke'smoving`them fromtheir normal assignments to other duties, e.g., assigning apresser to the work of making clay. In mid-December,Glinecke brought in to the Division 3 plant an operationthat was normally done atanother of Respondent's facili-ties, located 9 miles distant. That operation involved' theredoing of defective work at the other facility. The in-creased workload at Division 3 resulting from the trans-fer stimulated further changes, in work assignments.Charles Bernhardt Sr., the charging party in this case,was one'of the Division 3 employees.He testified that heand the'other Division 3 employees complained amongthemselves about the foregoing matters. He testified fur-ther that he spoke to Glinecke about them and that Olin-ecke responded that he did not care what the employeesthought.Bernhardt testified that the Division 3 employ-ees decided that they would get nowhere with Glineckeand that he asked Glinecke to tell"Pete" I3exter (Re-spondent's principal stockholder and its de facto chief ex-ecutive officer')that the employees wanted"'tomeetwith him to discuss (their) working conditions and theproblems at Division 3." According to Bernhardt, Glin-ecke replied that he would tell Hexter of this request.Glinecke and Hexter testified for Respondent.Glineckedid not controvert Bernhardt's testimony respecting theIHextet testified he serves in that capacity,but is notone ofRespond-ent's officers. 180DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDdesire of the Division 3 employees to meet with Hexter.Instead,Glinecke's accountsuggeststhat he handled allthe problems at Division 3 in a manner satisfactory toBernhardt and the other employees there. I credit Bern-hardt's testimony- that the employees had, through Glin-ecke, sought 'ameetingwith Hexter.Hexter testified that he has always been on a firstname basiswith Respondent's employees and has alwaysbeen available to discuss their problems. He testified alsothat he regularly visited the Division 3 facility. To theextent that Hexter's account suggests that the Division 3employees had no concerns, I reject it as Glinecke him-self acknowledged that he had received complaints fromemployees about the changes he made in their work as-signments.Bernhardt testified also that he and the other Division3 employees on the day shift then talked aboutstarting aunion.Bernhardt calledNathan Rutkin, Respondent'strafficmanagerat the Division 1 plant, 9 miles away.Rutkin is also president of Local 185A, Glass, Pottery,Plastics& Allied Workers International Union, AFL-CIO, CLC. Rutkin gave Bernhardt the union's telephonenumber. Bernhardt later obtained authorization cards forthatunion and,on December 19, he and other Division 3employees tilled out those cards. That testimony and thesigned authorization cards were offered solely to estab-lish that the Division 3 employees were serious in theirconcerns about their complaints regarding their workingconditions under Glinecke. Thus, they met with a unionrepresentative and told him they may walk out becauseof their complaints. The union cards were not offered forthe purpose of proving that their termination of employ-ment,a week or so later, was due to their union activi-ties,inasmuchas there is no complaint allegation thatRespondent has violated Section 8(a)(3) of the Act.Defective work from another plant, Division 4, wasbrought to Division 3 to be reworked. By December 27,the Division 3 employees "couldn't take no more [and]decided to walk out . . . but . . . would try to get ahold of Mr. Hexter" first. Bernhardt telephoned Hexteron December 27. There is a variation between their re-spective accounts of that telephone discussion. Bern-hardt's testimony is that he asked Hexter if it was possi-ble for the employees to meet with him. He testified fur-ther that Hexter put him off by saying he had meetingselsewhere to attend and bysuggestingthat the employ-ees wait until after the holidays. Bernhardt testified alsothat he then accused Hexter of giving him "the run-around" and that he also told Hexter that the employeeswould walk out` by noon if Hexter did not come to theDivision 3 plant by then. Bernhardt concluded his ac-count of the conversation by his testimony that Hextertold him, "God dammit, Charlie, if you want to walkout,walkout. I'll just get other people to replace you."Hexter's version of the call is that Bernhardt told himthat the employees wanted him to come right down andthat when he told Bernhardt that he would be there at 1p.m. becausehe had another meeting scheduled, Bern-hardt told him that the employees would walk out if hewas not at the Division 3 plant by 11 a.m. Hexter testi-fied that he told Bernhardt to either wait until 1:00 p.m.or the meeting with the employees would have to waituntil after the holidays. I see no material difference inthe respective accounts. If a credibility resolution werenecessary, I would credit Bernhardt's account particular-ly as Hexter's subsequent actions, as he related them andas set out below, disclose that he was -not going to waituntil after the holidays to talk with the employees if theywalked out.Bernhardt had the telephone conversation with Hexterabout 10:15 a.m. He informed his coworkers of it andplaced a call to Glinecke, who was at another facility.Bernhardt told Glinecke that the employees were walk-ing out. Glinecke drove to the Division 3 plant and ar-rived in time to see the employees there punching out. Itwas then about I1 a.m.On the afternoon of the same day of the walkout, De-cember 27, Hexter met with Respondent's president andthey instructed Respondent's payroll administrator towrite each of the employees who walked out. Her letterto each was dated December 27 and stated, "[o]n De-cember 27, 1984, you abandoned your position . . . [and]therefore your position is no longer available." On De-cember 28, the employees came in to pick up their pay-checks.Glinecke testified that Bernhardt told him thenthat what the employees did "was a dumb thing to do"and asked if Hexter was ready to talk. Glinecke toldthem that Hexter instructed him not to hire back any ofthe employees who walked out.The parties stipulated that the names of the employeeswho walked out on December 27 and who received aDecember 27 letter from the payroll administrator are:Charles Bernhardt, Sr.Sarran DoogahLottie DillonMayra TorresMaria BrunoIsabella ElisioBeverlyMartinez testified for the General Counselthat she was also one of the Division 3 employees whowalked out on December 27 and who heard Glineckestate, on December 28, that Heater would not hire backthose who had walked out. It. is not clear whether shewas sent a letter from the payroll administrator as theothers were sent.There may have been other day-shift employees whojoined in the December 27 walkout.2On January 9, 1985, nine employees signed a lettersent to Hexter seeking to talk to him about plant condi-tions and also stating that they wanted their "jobs back."That letter was offered by the General Counsel to dem-onstrate that the employees who walked out on Decem-2At one point in the hearing, the General Counsel asserted that a day-shift employee, Michele Tirado, had also been unlawfully discharged onDecember 27 because she joined in the walkout that day The testimonyoffered by Respondent, however, established that Tirado had been laidoff for lack of work on December 21 and thus was not even at work onDecember 27 On the record before me, I find that she did not participatein the December 27 walkout. I cannot say, based on the record herein,however, that only the ones named above did LENAPE PRODUCTSher 27 did not therebyquit.3Thereisno allegation thaton January 9, 1985, they were unlawfullyrefused rem-statement.B. AnalysisRespondent contends first that the General Counselfailed to offer credible evidence that the employees wereengaged in a concerted act as, in Respondent's view, theevidence established that the Charging Party effectivelymanipulated the employees because he had been passedover for promotion. That contention is without merit andis based solely on Respondent's speculation.Respondent next asserts that the December 27 walkoutwas unprotected as, in its view, Respondent was notgiven timely notice of the employees'intention to engagein a work stoppage. The facts do not support that con-tention either. The credited evidence establishes that Re-spondent wanted to delay a walkout until after the holi-days, at least.It should not be the Board's function toweigh tactical advantages either side may seek. Respond-ent, in its brief,extracts a quotation from the dissentingopinion inTri-State Truck Service v NLRB,616 F.2d 65(3d Cir. 1980), to suggest that the General Counsel hereisengaged in an overly enthusiastic prosecution of amarginal case.Tri-Statefactually has little resemblance tothe instant case in which employees had numerous com-plaints for which they sought relief. In recent and analo-gous cases, the discharge of employees who walked outin'similar circumstances as in the instant case was heldunlawful. SeeDirt Digger Inc.,274 NLRB 1024 (1985).See alsoSeminole Mfg. Co., 272NLRB 365 (1984). Thus,Ifind that the employees involved herein did not quittheir employ but, instead, had been discharged on De-cember 27 because they engaged in concerted activitiesprotected by Section 7 of the Act.3One of the nine who signed was Charles J., Bernhardt Jr., the son ofthe Charging Party Other testimony' before me establishes that he wasamong the employees present on December 28' when Glineckc informedthem that Herter would not take them back. It appears,however, that hemay, not have been sent a December 27 letter from the payroll adminis-trator referred to above I find that the General Counsel has made out aprima facie case that Bernhardt Jr. was among the employees whowalked out on December 27 and who were informed the following daythat they thereby would not be taken back. The Januray 9, 1985 letteralso was signed by Michele Tirado,whose status is discussed, supra.181CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerce asdefined in Section 2(2), (6), and (7) of the Act.2.Respondent has committed an unfair labor practiceviolative of Section 8(a)(1) of the Act, by having dis-charged Division 3 day-shift employees who engaged inawork stoppage on December 27, 1984, includingCharles Bernhardt Sr., Charles Bernhardt Jr., SarranDoogah, Lottie Dillon, Mayra Torres, Maria Bruno, Isa-belle Elisio,and Beverly Martinez.3.The unfair labor practice found above affects com-merce within the meaning of Section 2(6) and (7) of theAct.REMEDYIt having been found that the Respondent has engagedin certain-unfair labor practices,it is recommended thatit cease and desist therefrom and take certain affirmativeactions designed to effectuate the policiesof the Act. Ithaving been found that Respondent unlawfully dis-charged employees, including Charles Bernhardt Sr.,CharlesBernhardt Jr., LottieDillon, IsabelleElisio,Maria Bruno, Mayra Torres,Sarran Doogah,and Bever-lyMartinez and that it has since failed and refused to re-instate them to their former positions or equivalent posi-tions in violation of Section 8(a)(1) of the Act, it is rec-ommended that the Respondent be ordered to remedysuch unlawful conduct.In accordance with Board policy, it is recommendedthat the Respondent be ordered to offer these employeesimmediate and full reinstatement to their former positionsor, if such positions no longer -exist, to substantiallyequivalent positions, without', prejudice to their seniorityor other'rights and privileges enjoyed,dismissing,if nec-essary, -any employees hired on or since the date of theirdischarges to fill the positions and to make them wholefor any loss of earnings they may have suffered byreason of the Respondent's 'unlawful conduct, by pay-ment to them of sums of money equal to the amountsthey would have earned from the date of their unlawfuldischarges to the date of an offer of reinstatement, lessnet earnings during such period,with interest thereon, tobe computed on a quarterly basis in the manner estab-lished by the Board in FW. Woolworth Co.,90 NLRB289 (1950),andFlorida Steel Corp.,231NLRB 651(1977). See alsoIsis Plumbing Co.,138 NLRB 716 (1962).[Recommended Order omitted from publication.]